DETAILED ACTION
The applicant’s Request for Continued Examination filed on April 29, 2021 has been acknowledged. Additionally the applicant has filed a Supplemental Response on May 12, 2021 which has also been acknowledged. Claim 22 has been canceled. Claim 23 has been added. Claims 1-21 and 23, as amended, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2021 has been entered.
 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph [00211] from the applicant’s originally filed specification outlines that the instructions or functions shown in figures 5-
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  In claims 1-7 and 23, the system and apparatus contains software (data) structures not claimed as embodied in computer-readable media and therefore are descriptive material per se and are not statutory because they are not capable of causing function change in a computer. As stated above in the 112(f) claim interpretations claim generic elements for carrying out functions. A review of the applicant’s specification these elements can be carried out using a structural processor platform, however this platform has not be claimed but 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 10, 12, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volponi et al. (US 2017/0146976 A1) hereafter Volponi, in view of Berkley (5,625,664) hereafter Berkley, further in view of Easterly et al. (US 8,443,301 B1) hereafter Easterly, further in view of Jackson (US 2012/0166249 A1) hereafter Jackson.
As per claim 1, Volponi discloses an apparatus (Page 40, paragraph [0115] of the applicant’s originally filed specification outlines that the apparatus or system can be “purely software”) comprising:
		a health quantifier generator configured to: 
			calculate an actual asset health quantifier based on asset sensor data from a turbine engine (Page 2, paragraph [0020]; discloses that gas turbine engine is monitored and actual parameter values at different time intervals reflect actual operating conditions that were achieved. These values are taken from sensors that measure and report these measurements), the actual asset health quantifier being a numerical representation corresponding to a health or operational status of the turbine engine or components (Page 2, paragraph [0020]; discloses that the actual operating conditions are being represented through values. Page 2, paragraph [0023]; discloses that the actual parameters are used to calculate the differences between the predicted and actual performance of the turbine engine. This establishes that the values are in fact numerical representations which correspond to the health and/or operational status of the turbine engine. That is these values are numerical as they are used to perform calculations and represent the status as either operating as expected or that there is a detected fault. Specifically Page 3, paragraph [0024]; disclose that the values are compared to a threshold to establish if there is a fault in the equipment. Page 4, paragraph [0029] and Page 7, paragraph [0046]; discloses that the system identifies the and
			execute a computer-generated model corresponding to the turbine engine to: simulate an operating condition of a turbine engine using asset monitoring information (Page 2, paragraph [0020]; discloses that the system collects sensor data for a turbine engine. Page 2, paragraph [0021]; discloses that system models the turbines using the same monitoring information which is collected from the engine itself. These models estimate or predict parameters and are physics-based, empirically based or a hybrid of the two. Page 2, paragraph [0023]; discloses that the system contains a controller which comprises a processor configured to carry out the method steps which are stored on the non-transitory medium);
			generate a projected asset health quantifier of the turbine engine based on the simulation (Page 2, paragraph [0023] and Page 3, paragraphs [0024]-[0026]; disclose that the controller implementing the software generate data based on the simulation. This includes an estimated values based on what is expected and what is actual to determine the asset health in this case if there is a fault or not); and
			aggregate the actual asset health quantifier and the projected asset health quantifier (As best understood from the applicant’s originally filed specification paragraph [0041] “the asset health calculator apparatus can rank assets or components of the assets based on the generated asset health quantifiers. In some examples, the asset health calculator apparatus compares an asset health quantifier to a threshold (e.g., an asset health quantifier threshold, a maintenance quantifier threshold, etc.) and determines whether the asset health quantifier satisfies the threshold based on the 
			to compare the actual asset health quantifier and the projected asset health quantifier to a respective threshold and determine whether at least one of the aggregated actual and projected asset health quantifiers is greater than the respective threshold (Page 3, paragraph [0026] and Page 4, paragraph [0031]; discloses that the system detects faults by comparing the health data of the turbine at different time intervals. This compares the values and the difference between the actual and predicted is compared to a threshold to determine if a fault exists. This is consistent with the applicant’s originally filed specification as noted above).
	While Volponi discloses identifying parts which don’t meet the threshold, value it is not explicit that a removal scheduler is used to identify the turbine engine for removal from service based on the ranked, aggregated actual and projected asset health quantifiers; and in response to identifying the turbine engine for removal, output a removal schedule for the turbine engine based on at least one (i) maintenance facility information, (ii) customer information, and (iii) contract information obtained by the health quantifier generator.
	Berkley, which like Volponi talks about monitoring a turbine engine, teaches it is known to have a removal scheduler is used to identify the turbine engine for removal from service based on the comparison to improve an operation of the turbine engine by 
	Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. However, Volponi fails to explicitly state what is done after the parts have been identified. Specifically it fails to state taking the turbine engine out of service and planning service of that turbine engine.
	Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks them based on the defined specifications.

	Therefore, from this teaching of Berkley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi, with the ability to schedule repairs and work to be performed based on the detected faults as taught Berkley, for the purposes of minimizing waste and maintaining a safety margin. Since Volponi already identifies failures or service life given the sensor data and simulations it would have been obvious as shown in Berkley to change the repair schedule to maintain a safety margin as shown explicitly in Berkley.
	The combination while establishing the aggregation of values to determine the status in view of threshold values, it is not explicit that the values are ranked and that ranked information is utilized in repairing the asset; and in response to identifying the turbine engine for removal, output a removal schedule for the turbine engine based on at least one (i) maintenance facility information, (ii) customer information, and (iii) contract information obtained by the health quantifier generator.
	Easterly, which like the combination talks about monitoring the health of an asset, teaches it is known to rank the health status information and to prioritize based 
	Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks them based on the defined specifications. The combination however fails to explicitly state that the health status values are ranked and prioritized. 
	Easterly establishes it is known to collect and store the similar asset health values to the ones shown in Volponi. Easterly establishes it is known to take this health status data and to rank and prioritize that data to determine a repair schedule and determine the severity of the damage.
	It would have been obvious to one of ordinary still in the art to include in the turbine engine evaluation system of Volponi and Berkley with the ability to rank and prioritize the repairs of components as taught Easterly since the claimed invention is merely a combination of old elements, and in the combination each element merely 
	Therefore, from this teaching of Easterly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi and Berkley, with the ability to rank and prioritize the repairs of components as taught Easterly, for the purposes of optimizing the repairs of an asset. Since Volponi already has numerical values detecting faults on components it would have been obvious to rank those values and prioritize their repairs as shown in Easterly as this would allow the system to better reflect the severity and optimize the repair of the asset.
	The combination fails to explicitly state in response to identifying the turbine engine for removal, output a removal schedule for the turbine engine based on at least one (i) maintenance facility information, (ii) customer information, and (iii) contract information obtained by the health quantifier generator.
	When read in light of the applicant’s originally filed specification, paragraphs [0178]-[0193], specifically facility information includes (e.g., a number of maintenance facilities, a number of personnel at the maintenance facilities, a current availability of the maintenance facilities, etc.) as shown in paragraph [00185]. Additionally customer information includes the customer spare part information (e.g., a number of spares for the engine 102, the booster compressor 114, etc.) as shown in paragraph [00188]. From this the removal schedule for the turbine engine can be based on the number of spares or available.

	Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks them based on the defined specifications. Easterly establishes it is known to collect and store the similar asset health values to the ones shown in Volponi. Easterly establishes it is known to take this health status data and to rank and prioritize that data to determine a repair schedule and determine the severity of the damage. The combination however fails to explicitly state that the output a removal schedule for the turbine engine based on at least one (i) maintenance facility information, (ii) customer information, and (iii) contract information obtained by the health quantifier generator. 

	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the scheduling techniques shown in the combination of Volponi, Berkley and Easterly with the schedule being based on the number of available spares as taught explicitly in Jackson.
Thus, the simple substitution of one known element for anther producing a predictable result renders the claim obvious.
	Therefore, from this teaching of Jackson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi, Berkley and Easterly, with the schedule for removal/maintenance including the number of spare parts as taught Jackson, for the purposes of smoothing out the maintenance events. Since the combination already takes in the performance information to determine a schedule for removal it would have been obvious to consider these variables as shown in Jackson to ensure goals are met and ensure the smoothest maintenance plan as shown in Jackson.
As per claims 3, 10 and 17, the combination of Volponi, Berkley, Easterly and Jackson teaches the above-enclosed invention; Volponi further discloses wherein the asset monitoring information includes at least one of asset environmental information, asset sensor information, asset utilization information, asset configuration information, asset history information, or asset workscope quantifier information (Page 2, paragraphs [0020]-[0021]; discloses that the monitoring includes sensor information).
As per claims 5, 12 and 19, the combination of Volponi, Berkley, Easterly and Jackson teaches the above-enclosed invention; Volponi further discloses a collection engine to obtain forecast information of the turbine engine (Page 2, paragraph [0020]; discloses that the system collects sensor data for a turbine engine. Page 2, paragraph [0021]; discloses that system models the turbines using the same monitoring information which is collected from the engine itself. The system predicts or forecasts information on how the engine is going to perform given the sensor data and the models which are entered into the system); wherein
	the health quantifier generator is configured to: execute the computer-generated model to generate a projected asset health quantifier by estimating the projected asset health quantifier using the forecast information (Page 3, paragraph [0026] and Page 4, paragraph [0031]; discloses that the system detects faults by comparing the health data of the turbine at different time intervals);
		compare the projected asset health quantifier to the threshold (Page 3, paragraph [0026] and Page 4, paragraph [0031]; discloses that the system detects faults by comparing the health data of the turbine at different time intervals); and

	While Volponi discloses identifying parts which don’t meet the threshold, value it is not explicit that a removal scheduler is used to identify the turbine engine for removal from service based on the comparison to improve an operation of the turbine engine by performing a workscope (as defined in paragraph [0004] of the applicant’s originally filed specification “expected scope of work”) on the removed turbine engine.
	Berkley, which like Volponi talks about monitoring a turbine engine, teaches it is known to have a removal scheduler is used to identify the turbine engine for removal from service based on the comparison to improve an operation of the turbine engine by performing a workscope on the removed turbine engine (Col. 9, line 39 through Col. 12, line 30 and Col. 13, line 9 through Col. 14, line 65; teaches a similar method to Volponi where turbine engines are evaluated to determine if there are faults or failures. Berkley establishes that it is known that once a fault or failure is found by comparing the threshold values to the expected values it is known to schedule the part for removal from service. That is once a failure is identified the system indicates or schedules that this part should be removed or taken out of service. The part can be permanently removed from service or reworked and put back into service. The system outlines what procedures are to be performed and the values the part must meet to be put back into service, this is an expected scope of work as it indicates what work needs to be performed and what values need to be met. The system also uses the history to 
	Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. However, Volponi fails to explicitly state what is done after the parts have been identified. Specifically it fails to state taking the turbine engine out of service and planning service of that turbine engine.
	Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks them based on the defined specifications.
	It would have been obvious to one of ordinary still in the art to include in the turbine engine evaluation system of Volponi, Berkley, Easterly and Jackson with the ability to schedule repairs and work to be performed based on the detected faults as taught Berkley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Berkley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi, Berkley, Easterly and Jackson, with the ability to schedule repairs and work to 
As per claim 8, Volponi discloses a method comprising:
	calculate an actual asset health quantifier based on asset sensor data from a turbine engine (Page 2, paragraph [0020]; discloses that gas turbine engine is monitored and actual parameter values at different time intervals reflect actual operating conditions that were achieved. These values are taken from sensors that measure and report these measurements), the actual asset health quantifier being a numerical representation corresponding to a health or operational status of the asset or components (Page 2, paragraph [0020]; discloses that the actual operating conditions are being represented through values. Page 2, paragraph [0023]; discloses that the actual parameters are used to calculate the differences between the predicted and actual performance of the turbine engine. This establishes that the values are in fact numerical representations which correspond to the health and/or operational status of the turbine engine. That is these values are numerical as they are used to perform calculations and represent the status as either operating as expected or that there is a detected fault. Specifically Page 3, paragraph [0024]; disclose that the values are compared to a threshold to establish if there is a fault in the equipment. Page 4, paragraph [0029] and Page 7, paragraph [0046]; discloses that the system identifies the 
	executing a computer-generated model corresponding to the asset to: simulate an operating condition of the asset using asset monitoring information (Page 2, paragraph [0020]; discloses that the system collects sensor data for a turbine engine. Page 2, paragraph [0021]; discloses that system models the turbines using the same monitoring information which is collected from the engine itself. Page 2, paragraph [0023]; discloses that the system contains a controller which comprises a processor configured to carry out the method steps which are stored on the non-transitory medium); and 
	generate a projected asset health quantifier of the asset based on the simulation (Page 2, paragraph [0023] and Page 3, paragraphs [0024]-[0026]; disclose that the controller implementing the software generate data based on the simulation. This includes an estimated values based on what is expected and what is actual to determine the asset health in this case if there is a fault or no);
	aggregate the actual asset health quantifier and the projected asset health quantifier (As best understood from the applicant’s originally filed specification paragraph [0041] “the asset health calculator apparatus can rank assets or components of the assets based on the generated asset health quantifiers. In some examples, the asset health calculator apparatus compares an asset health quantifier to a threshold (e.g., an asset health quantifier threshold, a maintenance quantifier threshold, etc.) and determines whether the asset health quantifier satisfies the threshold based on the comparison”. Volponi Page 3, paragraph [0026] and Page 4, paragraph [0031]; 
	comparing the actual asset health quantifier and the projected asset health quantifier to a respective threshold and determine whether at least one of the aggregated actual and projected asset health quantifiers is greater than the respective threshold (Page 3, paragraph [0026] and Page 4, paragraph [0031]; discloses that the system detects faults by comparing the health data of the turbine at different time intervals. This compares the values and the difference between the actual and predicted is compared to a threshold to determine if a fault exists. This is consistent with the applicant’s originally filed specification as noted above).
	While Volponi discloses identifying parts which don’t meet the threshold, value it is not explicit that a removal scheduler is used to identify the turbine engine for removal from service based on the ranked, aggregated actual and projected asset health quantifiers; and in response to identifying the turbine engine for removal, output a removal schedule for the turbine engine based on at least one (i) maintenance facility information, (ii) customer information, and (iii) contract information obtained by the health quantifier generator.
	Berkley, which like Volponi talks about monitoring a turbine engine, teaches it is known to have a removal scheduler is used to identify the turbine engine for removal from service based on the comparison to improve an operation of the turbine engine by performing a workscope on the removed turbine engine (Col. 9, line 39 through Col. 12, 
	Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. However, Volponi fails to explicitly state what is done after the parts have been identified. Specifically it fails to state taking the turbine engine out of service and planning service of that turbine engine.
	Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks them based on the defined specifications.

	Therefore, from this teaching of Berkley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi, with the ability to schedule repairs and work to be performed based on the detected faults as taught Berkley, for the purposes of minimizing waste and maintaining a safety margin. Since Volponi already identifies failures or service life given the sensor data and simulations it would have been obvious as shown in Berkley to change the repair schedule to maintain a safety margin as shown explicitly in Berkley.
	The combination while establishing the aggregation of values to determine the status in view of threshold values, it is not explicit that the values are ranked and that ranked information is utilized in repairing the asset; and in response to identifying the turbine engine for removal, output a removal schedule for the turbine engine based on at least one (i) maintenance facility information, (ii) customer information, and (iii) contract information obtained by the health quantifier generator.
	Easterly, which like the combination talks about monitoring the health of an asset, teaches it is known to rank the health status information and to prioritize based 
	Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks them based on the defined specifications. The combination however fails to explicitly state that the health status values are ranked and prioritized. 
	Easterly establishes it is known to collect and store the similar asset health values to the ones shown in Volponi. Easterly establishes it is known to take this health status data and to rank and prioritize that data to determine a repair schedule and determine the severity of the damage.
	It would have been obvious to one of ordinary still in the art to include in the turbine engine evaluation system of Volponi and Berkley with the ability to rank and prioritize the repairs of components as taught Easterly since the claimed invention is merely a combination of old elements, and in the combination each element merely 
Therefore, from this teaching of Easterly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi and Berkley, with the ability to rank and prioritize the repairs of components as taught Easterly, for the purposes of optimizing the repairs of an asset. Since Volponi already has numerical values detecting faults on components it would have been obvious to rank those values and prioritize their repairs as shown in Easterly as this would allow the system to better reflect the severity and optimize the repair of the asset.
The combination fails to explicitly state in response to identifying the asset for removal, output a removal schedule based on at least one (i) maintenance facility information, (ii) customer information, and (iii) contract information obtained by the health quantifier generator.
	When read in light of the applicant’s originally filed specification, paragraphs [0178]-[0193], specifically facility information includes (e.g., a number of maintenance facilities, a number of personnel at the maintenance facilities, a current availability of the maintenance facilities, etc.) as shown in paragraph [00185]. Additionally customer information includes the customer spare part information (e.g., a number of spares for the engine 102, the booster compressor 114, etc.) as shown in paragraph [00188]. From this the removal schedule for the turbine engine can be based on the number of spares or available.

	Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks them based on the defined specifications. Easterly establishes it is known to collect and store the similar asset health values to the ones shown in Volponi. Easterly establishes it is known to take this health status data and to rank and prioritize that data to determine a repair schedule and determine the severity of the damage. The combination however fails to explicitly state that the output a removal schedule for the turbine engine based on at least one (i) maintenance facility information, (ii) customer information, and (iii) contract information obtained by the health quantifier generator. 

	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the scheduling techniques shown in the combination of Volponi, Berkley and Easterly with the schedule being based on the number of available spares as taught explicitly in Jackson.
Thus, the simple substitution of one known element for anther producing a predictable result renders the claim obvious.
Therefore, from this teaching of Jackson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi, Berkley and Easterly, with the schedule for removal/maintenance including the number of spare parts as taught Jackson, for the purposes of smoothing out the maintenance events. Since the combination already takes in the performance information to determine a schedule for removal it would have been obvious to consider these variables as shown in Jackson to ensure goals are met and ensure the smoothest maintenance plan as shown in Jackson.
As per claim 15, Volponi discloses a non-transitory computer readable storage medium comprising instructions which when executed (Page 2, paragraph [0023]; discloses that the system contains a controller which comprises a processor configured to carry out the method steps which are stored on the non-transitory medium), cause a machine to at least:
	calculate an actual asset health quantifier based on asset sensor data from an asset, (Page 2, paragraph [0020]; discloses that gas turbine engine is monitored and actual parameter values at different time intervals reflect actual operating conditions that were achieved. These values are taken from sensors that measure and report these measurements), the actual asset health quantifier being a numerical representation corresponding to a health or operational status of the asset or components (Page 2, paragraph [0020]; discloses that the actual operating conditions are being represented through values. Page 2, paragraph [0023]; discloses that the actual parameters are used to calculate the differences between the predicted and actual performance of the turbine engine. This establishes that the values are in fact numerical representations which correspond to the health and/or operational status of the turbine engine. That is these values are numerical as they are used to perform calculations and represent the status as either operating as expected or that there is a detected fault. Specifically Page 3, paragraph [0024]; disclose that the values are compared to a threshold to establish if there is a fault in the equipment. Page 4, paragraph [0029] and Page 7, paragraph [0046]; discloses that the system identifies the turbine engine has a fault, these faults can be fan blades eroding or decreasing the compressor sections or flow capacity for example) thereof; and

		generate a projected asset health quantifier of the asset based on the simulation (Page 2, paragraph [0023] and Page 3, paragraphs [0024]-[0026]; disclose that the controller implementing the software generate data based on the simulation);
		aggregate the actual asset health quantifier and the projected asset health quantifier (As best understood from the applicant’s originally filed specification paragraph [0041] “the asset health calculator apparatus can rank assets or components of the assets based on the generated asset health quantifiers. In some examples, the asset health calculator apparatus compares an asset health quantifier to a threshold (e.g., an asset health quantifier threshold, a maintenance quantifier threshold, etc.) and determines whether the asset health quantifier satisfies the threshold based on the comparison”. Volponi Page 3, paragraph [0026] and Page 4, paragraph [0031]; discloses that the system detects faults by comparing the health data of the turbine at different time intervals. This compares the values and the difference between the actual and predicted is compared to a threshold to determine if a fault exists. This is consistent with the applicant’s originally filed specification as noted above);

	While Volponi discloses identifying parts which don’t meet the threshold, value it is not explicit that a removal scheduler is used to identify the asset for removal from service based on the ranked, aggregated actual and projected asset health quantifiers; and in response to identifying the turbine engine for removal, output a removal schedule for the asset based on at least one (i) maintenance facility information, (ii) customer information, and (iii) contract information obtained by the health quantifier generator.
	Berkley, which like Volponi talks about monitoring a turbine engine, teaches it is known to have a removal scheduler is used to identify the turbine engine for removal from service based on the comparison to improve an operation of the turbine engine by performing a workscope on the removed turbine engine (Col. 9, line 39 through Col. 12, line 30 and Col. 13, line 9 through Col. 14, line 65; teaches a similar method to Volponi where turbine engines are evaluated to determine if there are faults or failures. Berkley establishes that it is known that once a fault or failure is found by comparing the threshold values to the expected values it is known to schedule the part for removal from service. That is once a failure is identified the system indicates or schedules that 
	Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. However, Volponi fails to explicitly state what is done after the parts have been identified. Specifically it fails to state taking the turbine engine out of service and planning service of that turbine engine.
	Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks them based on the defined specifications.
	It would have been obvious to one of ordinary still in the art to include in the turbine engine evaluation system of Volponi with the ability to schedule repairs and work to be performed based on the detected faults as taught Berkley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of 
	Therefore, from this teaching of Berkley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi, with the ability to schedule repairs and work to be performed based on the detected faults as taught Berkley, for the purposes of minimizing waste and maintaining a safety margin. Since Volponi already identifies failures or service life given the sensor data and simulations it would have been obvious as shown in Berkley to change the repair schedule to maintain a safety margin as shown explicitly in Berkley.
	The combination while establishing the aggregation of values to determine the status in view of threshold values, it is not explicit that the values are ranked and that ranked information is utilized in repairing the asset; and in response to identifying the asset for removal, output a removal schedule for the asset based on at least one (i) maintenance facility information, (ii) customer information, and (iii) contract information obtained by the health quantifier generator.
	Easterly, which like the combination talks about monitoring the health of an asset, teaches it is known to rank the health status information and to prioritize based on severity of the problem (Col. 8, line 49 though Col. 9, line 15; teaches that it is known to take numerical values such as the ones shown in Volponi and to rank those values based on the numeric value such as severity of the problems. This allows the system to determine what the status of each component and prioritize their repairs. In doing so the system can notify the users of what is failing and what is expected to fail and optimize 
	Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks them based on the defined specifications. The combination however fails to explicitly state that the health status values are ranked and prioritized. 
	Easterly establishes it is known to collect and store the similar asset health values to the ones shown in Volponi. Easterly establishes it is known to take this health status data and to rank and prioritize that data to determine a repair schedule and determine the severity of the damage.
	It would have been obvious to one of ordinary still in the art to include in the turbine engine evaluation system of Volponi and Berkley with the ability to rank and prioritize the repairs of components as taught Easterly since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Easterly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi 
The combination fails to explicitly state in response to identifying the turbine engine for removal, output a removal schedule for the turbine engine based on at least one (i) maintenance facility information, (ii) customer information, and (iii) contract information obtained by the health quantifier generator.
	When read in light of the applicant’s originally filed specification, paragraphs [0178]-[0193], specifically facility information includes (e.g., a number of maintenance facilities, a number of personnel at the maintenance facilities, a current availability of the maintenance facilities, etc.) as shown in paragraph [00185]. Additionally customer information includes the customer spare part information (e.g., a number of spares for the engine 102, the booster compressor 114, etc.) as shown in paragraph [00188]. From this the removal schedule for the turbine engine can be based on the number of spares or available.
	 Jackson, which like the combination talks about creating a maintenance schedule, teaches it is known to create a removal schedule for engines based on the number of spares available (Page 4, paragraphs [0074]-[0085]; teaches that it is known to take different variables into consideration when determining the schedule for removals/ maintenance events. In doing so the system considers at least the number of spare engines available for exchange. These variables are considered to ensure 
	Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks them based on the defined specifications. Easterly establishes it is known to collect and store the similar asset health values to the ones shown in Volponi. Easterly establishes it is known to take this health status data and to rank and prioritize that data to determine a repair schedule and determine the severity of the damage. The combination however fails to explicitly state that the output a removal schedule for the turbine engine based on at least one (i) maintenance facility information, (ii) customer information, and (iii) contract information obtained by the health quantifier generator. 
	Jackson establishes it is known to take into consideration a type of customer information which is the number of spares which are available. As shown in Jackson this helps to smooth out the maintenance/removal events and still ensures goals are met. Jackson establishes that this type of schedule planning was known in the prior art at the time of the invention.

Thus, the simple substitution of one known element for anther producing a predictable result renders the claim obvious.
Therefore, from this teaching of Jackson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi, Berkley and Easterly, with the schedule for removal/maintenance including the number of spare parts as taught Jackson, for the purposes of smoothing out the maintenance events. Since the combination already takes in the performance information to determine a schedule for removal it would have been obvious to consider these variables as shown in Jackson to ensure goals are met and ensure the smoothest maintenance plan as shown in Jackson.

Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volponi et al. (US 2017/0146976 A1) hereafter Volponi, in view of Berkley (5,625,664) hereafter Berkley, further in view of Easterly et al. (US 8,443,301 B1) hereafter Easterly, further in view of Jackson (US 2012/0166249 A1) hereafter Jackson, further in view of Henderkott et al. (US 2015/0161778 A1) hereafter Henderkott.
As per claims 2, 9 and 16, the combination of Volponi, Berkley, Easterly and Jackson teaches the above-enclosed invention; the combination however fails to further teach wherein the health quantifier generator configured is to determine the projected asset health quantifier by: capturing a first image of the turbine engine using an imaging system; comparing the first image to a second image in a database using an object-recognition system; and determining the projected asset health quantifier when the first image matches the second image.
Henderkott, which like both Volponi and Berkley talks about determining condition of a turbine engine, teaches health quantifier generator is configured to determine the projected asset health quantifier by: capturing a first image of the turbine engine using an imaging system; comparing the first image to a second image in a database using an object-recognition system; and determining the projected asset health quantifier when the first image matches the second image (Page 3, paragraph [0034]-[0035] and Page 4, paragraph [0043]; teaches it is known to determine the damage to a part such as a turbine engine by first capturing an image of the turbine engine and comparing that image to a previously stored image in a database. In doing so the system determines if they match and if they don’t this can indicate that there is damage to the part. Since the goal of both Volponi and Berkley is to detect damage in a turbine engine, it would have been obvious to use other known techniques such as the ones shown in Henderkott as this would result in the part being diagnosed properly and doing so without damaging the part itself as shown in Henderkott).

The sole difference between the combination of Volponi, Berkley, Easterly and Jackson and the claimed subject matter is that the combination does not explicitly state that the method of detecting damage includes comparing two images to determine a match.
The Henderkott reference establishes that a known technique for determining damage to a turbine engine is to take an image and compare it to a stored image to determine if there is a match.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Henderkott, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi, Berkley, Easterly and Jackson, with the ability to detect damage through image comparison as taught Henderkott, for the purposes of evaluating the equipment using known techniques. Since the goal of both Volponi and Berkley is to detect damage in a turbine engine, it would have been obvious to use other known techniques such as the ones shown in Henderkott as this would result in the part being diagnosed properly and doing so without damaging the part itself as shown in Henderkott.

Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volponi et al. (US 2017/0146976 A1) hereafter Volponi, in view of Berkley (5,625,664) hereafter Berkley, further in view of Easterly et al. (US 8,443,301 B1) hereafter Easterly, further in view of Jackson (US 2012/0166249 A1) hereafter Jackson, further in view of Vossler (US 2016/0188675 A1) hereafter Vossler.
As per claim 4, 11 and 18, the combination of Volponi, Berkley, Easterly and Jackson teaches the above-enclosed invention; Volponi further discloses wherein the computer-generated model includes at least one of a physics-based model, a stochastic model, a historical data model, or a hybrid model.
While Volponi explicitly states the model is a physics-based model, it is not explicit that the physics-based model corresponding to a digital twin model of the turbine engine.
Vossler, which like the combination talks about analyzing a turbine engine using physics-based model, teaches that a known physics-based model corresponds to a digital twin model of the turbine engine (Page 1, paragraph [0009] and Page 2, paragraphs [0015] and [0016]; teaches that a digital twin is a known model type and well described in the prior art. It allows for the best available physical models to be used. Since Volponi already uses a physics based model to evaluate a turbine engine, it would have been obvious to use a digital twin model as this is a known model type with a predictable result).
Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. However, Volponi fails to explicitly state what is done after the parts have been identified. Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks them based on the defined specifications. Easterly establishes it is known to collect and store the similar asset health values to the ones shown in Volponi. Easterly establishes it is known to take this health status data and to rank and prioritize that data to 
The sole difference between the combination of Volponi, Berkley, Easterly and Jackson and the claimed subject matter is that the combination does not explicitly state that the physics-based model being used is a digital twin model.
The Vossler reference establishes that a known to utilize digital twin models as part of a physics-based model.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the physics-based models provided by the combination of Volponi, Berkley, Easterly and Jackson with the physics-based model being a digital twin taught by Vossler.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Vossler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi, Berkley, Easterly and Jackson, with the use of a digital twin model as taught .

Claims 6, 7, 13, 14, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volponi et al. (US 2017/0146976 A1) hereafter Volponi, in view of Berkley (5,625,664) hereafter Berkley, further in view of Easterly et al. (US 8,443,301 B1) hereafter Easterly, further in view of Jackson (US 2012/0166249 A1) hereafter Jackson, further in view of Hampapur et al. (US 2012/0059684 A1) hereafter Hampapur.
As per claims 6, 13 and 20, the combination of Volponi, Berkley, Easterly and Jackson teaches the above-enclosed invention; Berkley further teaches wherein the removal scheduler is configured to generate a removal schedule for one or more assets (Col. 14, line 66 through Col. 16, line 36; teaches that it is known for the system to generate a removal schedule for how often the parts are to be replaced, inspected or reworked) including the turbine engine by: 
	generating a first function cost of the initial removal schedule (Col. 18, line 66 through Col. 19, line 24; outlines that the removal and repairs have a function of cost associated with each action).
	While the combination discloses establishing a cost and schedule for repair, it is not explicit that the system identifies an initial removal schedule based on sorting the assets by a contract removal date; generating a list of neighbor asset pairs; re-ordering 
	Hampapur, which like Berkley talks about scheduling repairs and maintenance, teaches it is known to identify an initial removal schedule based on sorting the assets by a contract removal date; generating a list of neighbor asset pairs; re-ordering a first neighbor asset pair in the list; generating a second function cost based on the re-ordering; and generating the removal schedule based on a comparison of the first function cost to the second function cost (Page 1, paragraph [0005] and Page 3, paragraphs [0039]-[0041]; teaches it is known to establish an initial removal or maintenance schedule and sorting through the various equipment for repair. In doing so the system generates a list of related or similar asset pairs which need the same maintenance or repair and to prioritize or re-order the repair or maintenance schedule to optimize them for cost of performance. Hampapur establishes that it is known to optimize the schedule to minimize overall cost and minimize risk. Since the combination of Volponi and Berkley already teaches the concept of evaluating based on cost and repairs, it would have been obvious to optimize the various solutions to minimize cost and risk as shown explicitly in Hampapur).
	Volponi discloses a system for simulating the work load on a turbine engine to predict or detect faults or failures which need to be serviced. Berkley teaches a similar system for evaluating turbine engines where the system identifies parts to be replaced or repaired, takes the parts out of service and either replaces them or reworks them based on the defined specifications. Easterly establishes it is known to collect and store 
	Hampapur teaches a similar system for assets which sorts the assets based on schedules and re-ordering the schedule to optimize for cost.
	It would have been obvious to one of ordinary still in the art to include in the turbine engine evaluation system of Volponi, Berkley and Easterly with the ability to sort the assets based on schedules and re-ordering the schedule to optimize for cost as taught Hampapur since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Hampapur, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating turbine engines for failures provided by Volponi, Berkley, Easterly and Jackson, with the ability to sort the assets based on schedules and re-ordering the schedule to optimize for cost as taught Hampapur, for the 
As per claims 7, 14 and 21, the combination of Volponi, Berkley, Easterly, Jackson and Hampapur teaches the above-enclosed invention; Hampapur further teaches wherein the removal scheduler is configured to generate the removal schedule by performing at least one of an integer programming method, a top-bottom optimization method, and a bottom-up optimization method (Page 1, paragraph [0005]; teaches that it is known to utilize integer programming methods for optimizing scheduling of repairs).


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zyglowicz et al. (US 2014/0365191 A1) hereafter Zyglowicz, in view of Volponi et al. (US 2017/0146976 A1) hereafter Volponi.
As per claim 23, Zyglowicz discloses a workscope system for generating an asset health quantifier (AHQ) for components of an asset (Page 3, paragraph [0036]; discloses collecting asset data and using that in a first model. The model itself is used to determine the health of the asset during the period in which it was monitored. As such this is considered to be an asset health quantifier (AHQ)), the system comprising:
An asset health calculator for calculating, based on actual inputs, an initial AHQ of a target component before generation of a workscope task (Page 3, paragraph 
a task optimizer for (i) generating the workscope task for the target component based on the initial AHQ (Page 5, paragraph [0046]; discloses that the system using the model is used to make predictions of the maintenance actions that are recommended to be performed within the prediction period) and (ii) calculating an estimated AHQ of the target component performing the generated workscope task (Page 3, paragraphs [0036] and [0037]; discloses that the system makes predictions as to the recommendations that is it forecasts how the performance will be effected by the recommendations. Page 5, paragraph [0052]; establishes that the system forecasts or predicts the parameters based on the data which can been previously collected);
wherein the calculating includes executing one or more of a plurality of interdependent models configured to collectively simulate operation of each of the asset components (Page 4, paragraphs [0038] and [0039]; discloses that a second model is 
a workscope effect calculator for (i) determining an actual AHQ of the target component after performing the workscope task (Page 4, paragraphs [0038] and [0039]; discloses that along with the predictions the actual events and the sensor data is collected after the recommendation is carried out) and (ii) comparing the actual and estimated AHQs to generate a predictive health quantifier for improving the workscope system (Page 4, paragraphs [0038] and [0039]; discloses that the similarities and/or differences between the actual and the predicted are established by comparing the predicted values with the actual values. This is done to update and improve the models over time and to make more accurate predictions);
wherein the workscope effect calculator is configured to (i) direct at least one of the asset health calculator, the task optimizer, and the plurality of models to update one or more of the other of the asset health calculator, the task optimizer, and the plurality of model to update one or more of the other of the asset health calculator, the task optimizer, and the plurality of models (ii) when the predictive health quantifier satisfies a threshold (Page 4, paragraphs [0038] and [0039]; discloses that the similarities and/or differences between the actual and the predicted are established by comparing the predicted values with the actual values, when there is a discrepancy the system triggers an update to the information. That is if the system notices a difference beyond a threshold which can be any difference the system updates the values for future results. This is done to update and improve the models over time and to make more accurate predictions. From this the models and the recommendations themselves are updated 
While Zyglowicz discloses modeling the health of assets and tracking the maintenance tasks of those assets, the assets which are discussed are industrial assets and as such it is not specific that the asset is a component of a turbine engine. Zyglowicz additionally states that while focused on industrial assets the invention and the techniques are also applicable to “other applications where models can be utilized to provide maintenance recommendations”, paragraph [0002].  
Volponi, which like Zyglowicz talks about modeling equipment or assets using sensors, teaches it is known for the model to pertain to turbine engines (Page 2, paragraph [0020]; teaches that gas turbine engine is monitored and actual parameter values at different time intervals reflect actual operating conditions that were achieved. These values are taken from sensors that measure and report these measurements. Since Zyglowicz already discusses that the same techniques can be applied to assets which are modeled, it would have been obvious to use these on turbine engines as they 
Zyglowicz discloses monitoring assets using actual recorded parameters during operation. This is done at multiple times first prior to performing a task and after the task is performed. Zyglowicz discloses recommending a task to be performed and predicting or estimating the expected performance after that task is to be performed. Zyglowicz then records the actual parameters after the task is performed. The estimated and actual data is compared to determine if there is a difference, indicating determining if a value or threshold is exceeded. If the value is exceed the model is updated which updates the future recommendations as well as the models themselves to make more accurate predictions and assessments of the health of the assets. 
The sole difference between the Zyglowicz reference and the claimed subject matter is that the Zyglowicz reference does not explicitly disclose that the asset is a turbine engine.
Volponi which also discusses the modeling of assets to detect faults, teaches that modeling and tracking the actual sensor data from turbine engines was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the assets shown in Zyglowicz with the asset being a turbine engine and its components as taught explicitly in Volponi.

Therefore, from this teaching of Volponi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of evaluating assets for repairs provided by Zyglowicz, with the asset being a turbine engine as taught Volponi, for the purposes of tracking and monitoring known assets. Since Zyglowicz already discusses that the same techniques can be applied to assets which are modeled, it would have been obvious to use these on turbine engines as they are shown in Volponi to be an asset which can be modeled to detect faults, which would need to be corrected or repaired.

Response to Arguments
Applicant's arguments filed on April 29, 2021 and May 12, 2021 have been fully considered but they are not persuasive. 
Applicant's arguments with respect to claims 1-21 and 23 have been considered but are moot in view of the new ground(s) of rejection. Specifically the arguments regarding the newly amended material that "in response to identifying the turbine engine for removal, output a removal schedule for the turbine engine based on at least one of (i) maintenance facility information, (ii) customer information, and (iii) contract information obtained by the health quantifier generator" are moot in view of the new grounds of rejection. Specifically the Examiner has cited the Jackson reference to address these newly added limitations to claims 1, 8 and 15. As for the new claim 23 the Examiner has cited the Zyglowicz reference which address the newly recited 
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Volponi in view of Berkley, further in view of Easterly, and, where appropriate, in further view of Henderkott, Vossler and Hampapur.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Khan et al. (US 2010/0153080 A1) – discusses using a physics-based lifespan model to carry out an initial profile of an asset followed by a later inspection to update the model over time.
Chiaramonte et al. (US 2019/0147412 A1) – related application similar claim scope to new claim 23.
Knapp et al. (US 2014/0085086 A1) – discusses creating more accurate repair schedules. 
Aiwina Heng, Andy C.C. Tan, Joseph Mathew, Neil Montgomery, Dragan Banjevic, Andrew K.S. Jardine, “Intelligent condition-based prediction of machinery reliability,” Mechanical Systems and Signal Processing, ScienceDirect, (August 2008).
Byron Ellis, “Condition Based Maintenance”, Academia www.jethroproject.com (November 2008)
Farzaneh Ahmadzadeh and Jan Lundberg, “Remaining useful life estimation: review” The Society for Reliability Engineering, Quality and Operations Management (SREQOM), (June 2013)
G.J. Kacprzynski, A. Sarlashkar, M.J. Roemer, A. Hess, and W. Hardman, “Predicting Remaining Life by Fusing the Physics of Failure Modeling with Diagnostics”, JOM, (March 2004)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097.  The examiner can normally be reached on Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        6/25/2021